DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 34 (see [0020] and Fig. 6).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 8 (in Figs. 1-2 and 6).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 15, the phrase, “…the container…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a shipping container” (claim 1, Ln. 1), “an exterior container” (claim 1, Ln. 2) or “a metal container” (claim 1, Ln. 3), when referring to “the container” (of Ln. 15) OR a different container? Further clarification is required. 
	In claims 10-11 and 13, the phrase in each claim and each instance, “…the interior container…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “an interior container” per se in claim 1 (from which claims 10-11 and 13 depend from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
As for claims 2-13, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.

Allowable Subject Matter
Claims 1-13 is/are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The closest prior art(s) are: Wickland et al. (US 5727707; hereinafter Wickland) and Pasewald (US 20170110757; hereinafter Pasewald). 
	Wickland teaches a shipping container comprising: a metal (i.e. stainless steel) container (10, 12, 14 or 16) having a top (22), bottom (20) and sides, a gas vent (24), the gas vent is disposed within the metal container top, the gas vent comprising a particulate screen (68) and cap member (60, 76) having apertures (77; Wickland Col. 2 Ln. 14 – Col. 3 Ln. 67 and Figs. 1-5).
	Pasewald teaches a shipping container for a battery (B) comprising: an exterior container (i.e. in the form of a hazardous goods container (1)) having a top, bottom and sides; an inner container (i.e. in the form of a basket (6)) having a top, bottom and sides, the inner container disposed within the exterior container (as shown in Pasewald Figs. 1-2); a free-flowing glass granulate (5) having fire extinguishing properties, the glass granulate is provided inside the inner container (Pasewald [0060-0086] and Figs. 1-2).
	Thus, none of the references, either alone or in proper combination, discloses or teaches:  a fire and heat shield member, the fire and heat shield member is sandwiched between the metal container top and the exterior container top whereby when a lithium battery placed in the metal container catches fire, the fire will be suppressed by the free flowing expanded glass granulate and the container will be depressurized so that vented gas cannot collect between the exterior container top and the metal container top. 
	Furthermore, no motivation exists to combine prior art elements without significant hindsight, and the claims are allowed based on the combination and totality of the limitations presented in each claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736